STEADMAN, Associate Judge,
concurring.
I must question whether we need reach the merits of this matter before us. Neither the attorney in question nor Bar Counsel has taken any exception before us to the recommendation of the Board that the petition for reinstatement be denied. Indeed, at an earlier stage in this proceeding, the attorney through counsel advised the Board that he would not file any exceptions to the negative recommendation of the Hearing Committee to the Board. I think it would have been quite proper for *313the Board at that point to have deemed the petition to have been constructively withdrawn and to have dismissed the matter on that basis.
We have at least twice taken note of the right of a petitioner to withdraw such a petition, notwithstanding the absence of any express provision therefor in D.C. Bar R. XI, § 16. See In re Spiridon, 816 A.2d 809, 810 n. * (D.C.2003); In re Tinsley, 668 A.2d 833, 838 n. 2 (D.C.1995). I see no reason why the failure of a petitioner to take exception to a Committee recommendation against reinstatement should not be treated as the functional equivalent of a withdrawal. By the same reasoning, I see no reason why, where a Board recommendation to deny reinstatement is unopposed, we should not likewise construe the failure to take exception as constituting a withdrawal of the petition. In seeking reinstatement, it is after all the petitioner who is the moving party, unlike the case in the original imposition of discipline. D.C. Bar R. XI, § 16(d).
On the merits, I join the opinion of the court.